ORDER
This case has come before the Court by way of defendants’ Petition for Discretionary Review. Defendants sought review of the second opinion of the Court of Appeals in King v. Bryant (King II), _ N.C. App. _, 763 S.E.2d 338, 2014 WL 3510481 (2014) (unpublished). There the Court of Appeals held that it was bound by its prior opinion in the same case to hold that a fiduciary relationship existed between the parties. Id. at *6. A close reading of that first opinion reveals, however, that the court did not specifically hold that such a relationship existed. King v. Bryant (King I), _ N.C. App. _, _, 737 S.E.2d 802, 808-09 (2013) (discussing that the physician-patient relationship gives rise to a fiduciary duty, but never stating that such a relationship existed here). Nonetheless, it appears that on remand the trial court may have interpreted King I in the same manner as the second panel of the Court of Appeals did in King II and thus assumed the existence of such a relationship. As a result, the trial court made no findings of fact regarding when the physician-patient relationship (and any resulting fiduciary relationship) began.
Because when this relationship was formed is an essential fact for our review here, this Court, on its own motion, ORDERS this case certified to the trial court for findings of fact necessary to determine this issue as presented by defendants in their Petition: “Whether a physician-patient relationship existed at the time Mr. King signed the arbitration agreement.” The trial court is directed to hold the necessary hearings and certify its findings to this Court within 120 days of the filing date of this order.
By order of the Court in Conference, this 20th day of August, 2015.
s/Ervin. J.
For the Court